Citation Nr: 1534443	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-33 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for postoperative residuals of right talus and medial malleolus fracture with avascular necrosis of the talus and arthritis (right ankle disability), currently rated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals of left distal fibula fracture (left ankle disability) for the period prior to February 8, 2013, and entitlement to an increased rating higher than 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2013, the Board remanded the issues for further development.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a March 2013 rating decision, the RO granted an increased rating of 10 percent for the left ankle disability, effective February 8, 2013.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issues of entitlement to service connection for a back condition and of reopening a previously denied hearing loss claim have been raised by the record in a February 2015 application for benefits, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

FINDINGS OF FACT

1.  Competent and credible evidence indicates that the Veteran's tinnitus arose in service and continued to the present.

2.  Prior to February 8, 2013, the Veteran's right ankle disability was not manifested by marked limitation of motion or by ankylosis.

3.  Since February 8, 2013, the Veteran's right ankle disability has been manifested by marked limitation of motion but not by ankylosis.

4.  Prior to February 8, 2013, the Veteran's left ankle disability was not manifested moderate limitation of motion or by ankylosis.

5.  Since February 8, 2013, the Veteran's left ankle disability has not been manifested by marked limitation of motion or by ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Prior to February 8, 2013, the criteria for entitlement to a disability rating higher than 10 percent for the right ankle disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2014).

3.  Since February 8, 2013, the criteria for entitlement to a disability rating of 20 percent, but not higher, for the right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2014).

4.  Prior to February 8, 2013, the criteria for entitlement to a compensable disability rating for the left ankle disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2014).

5.  Since February 8, 2013, the criteria for entitlement to a disability rating higher than 10 percent for the left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard April 2008 and October 2008 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service treatment records have also been obtained, including VA and private treatment records.

The Veteran was provided VA examinations addressing the bilateral ankle disabilities and tinnitus in May 2008 and October 2008, respectively.  More recently, the Veteran was provided VA examinations addressing the bilateral ankle disabilities and tinnitus in February 2013, pursuant to the Board's remand in January 2013.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the tinnitus and ankle disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Tinnitus

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection for any particular disability, there must be (1) evidence of a current disability, (2) evidence of in-service occurrence or aggravation of a disease or injury, and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The United States Court of Appeals for Veterans Claims recently held tinnitus to be a chronic disease that falls within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, service connection for tinnitus may be established by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

The Veteran asserts that he currently suffers from tinnitus and has done so since service.  See August 2009 substantive appeal form.  His STRs reveal no complaints of tinnitus.  The Veteran's DD Form 214 lists his military occupational specialty in the Navy as aviation boatswain's mate, equipment (ABE-0000).  The Veteran reported exposure to excessive aircraft engine noise while working on the flight deck throughout his service.  See February 2013 VA examination report.  Based on these facts, the Board concedes acoustic trauma in service.

The Board found that the October 2008 VA examination addressing tinnitus was inadequate, and thus, the Veteran was afforded the February 2013 VA examination.  The Board notes that the February 2013 VA examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure, relying at least in part on the October 2008 VA examiner's report that the Veteran denied having tinnitus.  However, in his August 2009 substantive appeal, the Veteran stated that he "had ringing/tinnitus since 1984/85 . . . [and] NEVER denied this condition . . . ."

Although the February 2013 VA examiner opined that the current tinnitus is not related to service, that opinion was apparently based on an inaccurate factual premise that the Veteran denied having tinnitus.  Therefore, the Board finds the February 2013 examiner's opinion not probative.

The Veteran is competent to describe the presence of tinnitus, including its onset.  Because tinnitus is a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard.  In Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when a condition capable of lay observation may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is "medical in nature."  In such cases, the Board is within its province to weigh that lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continued symptoms since service sufficient to establish service connection.  Id.

The Board finds no reason to doubt the veracity of the Veteran's statements regarding the presence and onset of his tinnitus.  As an aviation boatswain's mate, his contention is wholly consistent with his military duties.  Given the Veteran's competent and credible statements regarding his tinnitus, the Board finds the evidence is at least in equipoise regarding whether the Veteran's current tinnitus began during military service and continued since service.  Additionally, while the February 2013 examiner indicated that the Veteran had some noise exposure post-service, the examiner did not expressly attribute the Veteran's tinnitus to that noise exposure.

When viewing the evidence in the light most favorable to the Veteran and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has a tinnitus disability that commenced in service.  Accordingly, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303; see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, in recognition of our debt to our veterans, has taken upon itself the risk of error in awarding such benefits (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990))).

III. Increased Ratings

General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  The Court subsequently held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for increased evaluations, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a (2014).

Also included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes that evaluate impairment resulting from ankle disorders, including Diagnostic Code 5270 (ankylosis), Diagnostic Code 5271 (limitation of ankle motion), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy).

With regard to Diagnostic Code 5270, ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988)).

The criteria of Diagnostic Code 5271 provide ratings for limitation of motion of the ankle.  38 C.F.R. § 4.71a.  A maximum 20 percent rating is warranted for marked limitation of motion, and a 10 percent rating is warranted for moderate limitation of motion.  Id.  For reference purposes, the normal ranges of motion for the ankle include 45 degrees of plantar flexion and 20 degrees of dorsiflexion.  See 38 C.F.R. § 4.71, Plate II (2014).

Analysis

The Board notes that treatment records generally show that the Veteran has complained of bilateral ankle pain and has been prescribed medications for that pain.  At the May 2008 and February 2013 VA examinations, the VA examiners performed in-person examinations of the Veteran's bilateral ankles, to include tests for range of motion, repetitive use, and, pain.  Both examiners indicated that they considered past ankle imaging studies.  Importantly, neither examiner reported ankylosis of either ankle.

The May 2008 VA examiner reported 40 degrees of plantar flexion and 20 degrees of dorsiflexion for both ankles.  The May 2008 examination results also included the following findings: slight limp on right ankle; right ankle complaints of pressure over medial malleolus with pain when flexing and extending it; on three repetitions of flexion and extension, there is no decrease in the range of motion due to pain, fatigue, weakness, or lack of endurance; no redness, swelling, or edema; sensory to monofilament and sharp and dull is good; reflexes: patella and Achilles are equal and active; and no abnormalities of the left lower fibula.

The February 2013 VA examiner reported 20 degrees of plantar flexion and 10 degrees of dorsiflexion for the right ankle and 40 degrees of plantar flexion and 20 degrees of dorsiflexion for the left ankle.  The examiner reported the same range of motion results when considering painful motion and repetitive-use testing.  The February 2013 examination results also included the following findings regarding both ankles: pain on movement, swelling, and deformity; pain on palpation; normal muscle strength; no joint instability; and no shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or talectomy (astragalectomy).

The February 2013 examiner also noted that the Veteran complained that pain in the right ankle is greater than in the left ankle.  The examiner opined that the Veteran's bilateral ankle pain does not significantly limit functional ability during flare-ups or when the ankles are used repeatedly over a period of time, even while noting that the Veteran has developed left ankle gout that significantly aggravated his ankle pain.

Regarding the right ankle, after reviewing all of the relevant clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's right ankle disability is not warranted for the period prior to February 8, 2013.  According to the rating criteria discussed above, the May 2008 range of motion results do not warrant an increase from 10 percent to the next higher rating of 20 percent because a 20 percent rating requires marked ankle limitation of motion.  Given that the right ankle range of motion was normal for dorsiflexion and limited by only 5 degrees on plantar flexion, even when considering pain, the Board finds that the 10 percent rating assigned for moderate right ankle limitation of motion is appropriate for this time period.

However, taking into consideration pain and the benefit of the doubt rule, the evidence shows that the maximum rating of 20 percent under Diagnostic Code 5271 for the right ankle disability is warranted for the period since February 8, 2013, the date of the second VA ankle examination.  See Fenderson, 12 Vet. App. at 119.  The February 2013 range of motion results show that the Veteran's right ankle motion was limited by 25 degrees on plantar flexion and 10 degrees on dorsiflexion when compared to normal ankle range of motion values.  Given this relatively significant limitation, compared to his 2008 range of motion results, and resolving doubt in the Veteran's favor, the Board finds that the Veteran's right ankle disability has been manifested by marked limitation of motion since February 8, 2013, and the maximum rating of 20 percent under Diagnostic Code 5271 is warranted.

Regarding the left ankle, the Board finds that, prior to February 8, 2013, the disability was not manifested by moderate ankle limitation of motion because the May 2008 examination results showed a diagnosis of normal left lower extremity, normal range of motion on dorsiflexion, and only a five-degree limitation on plantar flexion.  Notably, the range of motion results at the February 2013 VA examination were the same as the May 2008 examination results, even though the RO granted an increase to 10 percent for the left ankle disability, effective February 8, 2013.  Because the evidence does not support a compensable rating for the left ankle disability prior to February 8, 2013, or a rating higher than 10 percent thereafter, the Board finds that the Veteran's increased rating claim for the left ankle disability must be denied.  This conclusion is consistent with the evidence, to include the Veteran's own complaints at the February 2013 examination, suggesting that his right ankle disability is worse than the left ankle disability.

Because the medical evidence demonstrates that the Veteran does not have ankylosis of either ankle, Diagnostic Codes 5270 and 5272 are not applicable to the Veteran's ankle disabilities.  Additionally, the Board considered other relevant diagnostic codes, but because there is no evidence indicating malunion of os calcis or astragalus or astragalectomy, they are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273-5274.

Other Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the applicable Rating Schedule adequately provides criteria for rating the Veteran's ankle disabilities by providing rating criteria for ankle limitation of motion, taking into account painful motion.  The rating criteria are therefore adequate to evaluate the Veteran's ankle disabilities, and referral for consideration of an extraschedular rating is not warranted for those disabilities.

Finally, the Board is cognizant of Rice v. Shinseki, 22 Vet. App. 447 (2009), in which it was held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected disabilities at issue render him totally unemployable.

In reaching the above conclusions, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable to the Veteran's claims regarding increased ratings for the left ankle disability or for the right ankle disability prior to February 8, 2013, because the preponderance of the evidence is against those claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for tinnitus is granted.

Prior to February 8, 2013, a rating in excess of 10 percent for postoperative residuals of right talus and medial malleolus fracture with avascular necrosis of the talus and arthritis (right ankle disability) is denied.

Since February 8, 2013, a rating of 20 percent, but not higher, for postoperative residuals of right talus and medial malleolus fracture with avascular necrosis of the talus and arthritis (right ankle disability) is granted.

Prior to February 8, 2013, a compensable rating for residuals of left distal fibula fracture (left ankle disability) is denied.

Since February 8, 2013, a rating in excess of 10 percent for residuals of left distal fibula fracture (left ankle disability) is denied.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


